DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretations - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: a storage site configured to; a metadata repository configured to; an indexing module configured to; and a single instance store data repository to store as recited in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 12 has been interpreted to cover the corresponding structure described in the specification and drawings that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Specification FIG. 1, and par. [0034], discloses “storage site 104 further comprises a metadata repository 114."  FIG. 1 and paragraph [0036] teaches "the storage system 100 includes an indexing module 120."  Paragraph [0036] teaches "single instance store data repository."
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Volkov (US 11,023,318 B1) in view of Meiri (US Pub. No. 2020/0341848 A1).

As to claim 1, Volkov teaches a space- efficient change journal for a storage system, the storage system comprising: 
a memory having computer-readable instructions stored therein (col. 7, lines 15-20);
a processor configured to execute the computer-readable instructions (col. 7, lines 15-20) to:
access a log structure merge (LSM) tree-based metadata index having metadata for the storage system (col. 16, lines 15-20 teaches "each of the B-trees (e.g., trees 302 to 305) of the LSM tree structure 300 is a hierarchically organized index,"  This teaches that the LSM hierarchy (LSM tree) is an index.  Further, col. 16, line 65 teaches "the offset translation metadata can be looked up in the tree hierarchy (e.g., read from B-tree L1)."  This teaches accessing the metadata in the LSM tree.), wherein the LSM tree-based metadata index comprises indices placed in a plurality of indexing layers (col. 17, lines 8-10 teaches "the translation offset metadata temporarily stored in the commit log (i.e., the “in-memory metadata tree”) can be merged with the metadata in B-tree L0, for example, to create a new merged B-tree."  This teaches merging B-trees, which are interpreted to be layers.  Further, col. 16, lines 15-20 teaches "each of the B-trees (e.g., trees 302 to 305) of the LSM tree structure 300 is a hierarchically organized index,"  Thus, the tree structure is an index.)
 and wherein one or more indices are merged within the indexing layers in response to updates to metadata (col. 16, lines 1-5 teaches "When this low-level B-tree 305 reaches its threshold size, it is merged with a top-level B-tree (e.g., B-tree 304)."  This teaches merging layers of the index.  
col. 15, lines 55-67 teaches "Moreover, as noted above, the mapping structure 105 can be stored as metadata in a metadata server 30 according to one exemplary aspect, and on the client according to another. As shown in FIG. 6, a log (i.e., journal 306) is provided to receive update to the mapping. That is, when a user writes/updates data in a file ( e.g., virtual file 103), the data stream 102 (203) is also updated as described above, and the metadata relating to the mapping of the offsets of this data is inserted into mapping structure: first, in case of LSM tree-in journal 306 (i.e., commit log) . Next, when the journal 306 is full, journal 306 can be deleted and data metadata from them can be inserted into a low-level B-tree."  This teaches that after an update to the journal data, the metadata is merged into a tree.  Thus, the merger operation is taking place in response to updating.); and 
maintain the change journal of the storage system based upon the identified entries (col. 15, lines 60-65 teaches "metadata relating to the mapping of the offsets of this data is inserted into mapping structure: first, in case of LSM tree -in journal 306 (i.e., commit log)."  This teaches that the LSM tree is a commit log, which is recognized as a change journal.  The insertion of the metadata teaches that the commit log comprises entries.  Inserting metadata related to mapping structure teaches maintaining the change journal based upon identified entries, because new entries are being inserted. 
Volkov does not expressly teach identify one or more indices … index as entries of a change journal of the storage system.
However, Meiri teaches identify one or more indices of the … index as entries of a change journal of the storage system ([0004] teaches "identifying one of the journals corresponding to the most recent snapshot (S) in the index, reviewing entries of the identified one of the journals up to the PIT."  This teaches identifying journals in the index and reviewing the entries of the journal.
Volkov and Meiri are combinable because they are directed to data storage (Volkov col. 2, lines 35-40, Meiri [0018] ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Volkov, to incorporate the above limitations by Meiri with a reasonable expectation of success.  The suggestion/motivation for doing so would have been to allow a user of Volkov to preserves the state of a system at a given point in time (Meiri [0029]).

As to claim 2, Volkov teaches wherein LSM tree-based metadata index comprises metadata associated with a plurality of files, emails, conversations, structured records or combinations thereof (col. 16, line 62 – col. 17, line 2 teaches "As further shown in FIG. 7B, during write operations data is appended to the data stream (which can also be called data log) as extents, the offset translation between the virtual file and data stream (data log) is recorded in the commit log (journal). As shown in FIG. 7C, in order to process data read operations, the offset translation metadata can be looked up in the tree hierarchy (e.g., read from B-tree L1)."  The journal stores an offset translation, which is interpreted as metadata related to virtual files.)

As to claim 3, Volkov teaches wherein the LSM tree-based metadata index comprises indices placed in lower level and upper level indexing layers of the index, and wherein one or more indices of the lower level indexing layers are merged to create indices of upper level indexing layers in response to updates to metadata associated with each of the plurality of files (col. 15, line 64 to col. 16, line 10 teaches "first, in case of LSM tree—in journal 306 (i.e., commit log). Next, when the journal 306 is full, journal 306 can be deleted and data metadata from them can be inserted into a low-level B-tree (e.g., B-tree 305). When this low-level B-tree 305 reaches its threshold size, it is merged with a top-level B-tree (e.g., B-tree 304). Thus, for example, entries in B-tree 305 will be merged into B-tree 304, entries in B-tree 304 will be merged into B-tree 303, and so forth, until reaching the top-level tree 302."  This passage teaches an upper layer ("upper level") and lower layer ("lower level") layers.  The low-level B-tree holds metadata and once it reaches a threshold size ("in response to updates to metadata"), the upper and lower layer are merged.  
Further, col. 15, lines 60-62 teaches "when a user writes/updates data in a file (e.g., virtual file 103), the data stream 102 (203) is also updated as described above, and the metadata relating to the mapping of the offsets of this data is inserted into mapping structure."  This teaches that the metadata is associated with a file, in this case a virtual file.)

As to claim 4, Volkov teaches wherein one or more indices of the lower level indexing layers of the LSM tree-based metadata index are merged to create indices of upper level indexing layers in response to a background activity  (col. 15, lines 55-67 teaches "Moreover, as noted above, the mapping structure 105 can be stored as metadata in a metadata server 30 according to one exemplary aspect, and on the client according to another. As shown in FIG. 6, a log (i.e., journal 306) is provided to receive update to the mapping. That is, when a user writes/updates data in a file ( e.g., virtual file 103), the data stream 102 (203) is also updated as described above, and the metadata relating to the mapping of the offsets of this data is inserted into mapping structure: first, in case of LSM tree-in journal 306 (i.e., commit log) . Next, when the journal 306 is full, journal 306 can be deleted and data metadata from them can be inserted into a low-level B-tree (e.g., B-tree 305). When this low-level B-tree 305 reaches its threshold size, it is merged with a top-level B-tree (e.g., B-tree 304)."  This teaches the lower level is merged into the upper level in response to metadata being inserted to reach beyond a threshold.  The inserted metadata is an update interpreted to be a background activity.)

As to claim 5, Volkov teaches wherein the storage system comprises a Direct Attached Storage, Cloud based storage, or combinations thereof (col. 6, lines 55-60 teaches "metadata servers (e.g., metadata server 30) can be provided as part of an online/remote storage service (e.g., a cloud computing service, or cloud storage, or a remote file storage)"  This teaches the storage includes a cloud computing service ("cloud based storage").
	As to claim 6, Volkov teaches wherein the metadata associated with each of the plurality of files comprises a file name, a file path, file size, creation timestamp, modification timestamp, checksum ( e.g. SHA), file type, or combinations thereof (col. 19, lines 5-10 teaches "the data storage module 12 can also update the metadata to indicate the locations of the encoded data stored in the physical disks." The metadata indicates the locations of the data, which is a file path.)

As to claim 11, Volkov teaches wherein the plurality of indexing layers are stored in one or more storage devices such as direct attached storage, SAN/ NAS storage, cloud storage, or combinations thereof (col. 6, lines 50-60 teaches "the metadata servers (e.g., metadata server 30) can be provided as part of an online/remote storage service (e.g., a cloud computing service, or cloud storage, or a remote file storage)".  The metadata server stores metadata, and col. 16, lines 58-60 teaches "metadata (e.g. display table) is saved as a B-tree (multi-level index tree)."  Thus, the metadata server is in the cloud, and the metadata server stores the index of the metadata as a tree.)

Claims 7 are rejected under 35 U.S.C. 103 as being unpatentable over Volkov in view of  Meiri, and further in view of Rutherglen (US 2019/0332701 A1).
As to claim 7, Volkov teaches identify one or more indices of the LSM tree-based metadata index for garbage collection as the indices of the lower level indexing layers are merged to create corresponding indices of the higher level indexing layers (col. 16, lines 35-45 teaches "the metadata records from in the journal 306 are inserted into this smallest B-tree, which can then be merged with the next B-tree as described above. It should be appreciated that the merging can be performed by the metadata server 30 or storage module 112, for example, and is performed by effectively deleting both trees and writing a new tree that contains all information from initial B-trees. As a result, all metadata write operations are performed and tracked successively."  This teaches merging B-trees by deleting both trees and forming a new merged tree.  During this merge process, at least one tree is deleted ("identified index for garbage collection) during the formation of the new merged tree.  The B-trees are representative of the LSM tree-based metadata index, because col. 16, lines 15-20 teaches "each of the B-trees (e.g., trees 302 to 305) of the LSM tree structure 300 is a hierarchically organized index.")
Volkov does not expressly teach identify one or more indices of the LSM tree-based metadata index as search indices for file search in the storage system.
However, Rutherglen teaches identify one or more indices of the LSM tree-based metadata index as search indices for file search in the storage system ([0025] teaches " secondary index 200 associated with LSM database 100 can then be used to search by secondary key 210 to identify one or more relevant primary key 110 of the LSM database 100."  This teaches using a secondary index, and therefore identifying the index, to search the LSM database.  The secondary index is recognized as LSM tree-based metadata index because it is associated with the LSM database.  Further, the index comprises a plurality of keys as shown in FIG. 200, which are metadata.  The keys are used to search the LSM database.
Volkov, as modified, and Rutherglen are combinable because they are directed to data storage (Volkov col. 2, lines 35-40, Rutherglen [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Volkov, to incorporate the above limitations by Rutherglen with a reasonable expectation of success.  The suggestion/motivation for doing so would have been to allow a user of Volkov to increase indexing throughput (Rutherglen [0037]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Volkov in view of  Meiri, and further in view of Rutherglen (US Pub. No. 2019/0332701 A1), and further in view of Wang (US Pub. No. 20200201822 A1).
As to claim 8, Volkov does not expressly teach wherein the processor is further configured to execute the computer-readable instructions to garbage collect the identified indices for freeing up storage space.
However, Wang teaches wherein the processor is further configured to execute the computer-readable instructions to garbage collect the identified indices for freeing up storage space ([0075] teaches "Locally cached indexes (e.g., index copies 126-128, etc.) may also be reclaimed through garbage collection."  This teaches that the indexes are managed and reclaimed through garbage collection. 
Volkov, as modified, and Wang are combinable because they are directed to data storage (Volkov col. 2, lines 35-40, Wang [0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Volkov, to incorporate the above limitations by Wang with a reasonable expectation of success.  The suggestion/motivation for doing so would have been to allow a user of Volkov to synchronized the data cache and LSM tree file system without requiring locking or blocking of either entity (Wang [0013]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Volkov in view of  Meiri, and further in view of Makkar (US Pub. No. 2019/0332701 A1).
As to claim 9, Volkov does not expressly teach wherein the processor is further configured to execute the  computer-readable instructions to maintain the change journal to track the updates to the metadata in a chronological order.
However, Makkar teaches wherein the processor is further configured to execute the  computer-readable instructions to maintain the change journal to track the updates to the metadata in a chronological order  (col. 24, lines 10-15 teaches "log structures, illustrated as log files 1204 and 1205 in FIG. 12, to store in chronological order metadata operations on data objects, and then updates the relevant metadata structures to reflect those operations in a "lazy" manner."  This teaches that the metadata operations on the objects are maintained in a chronological order.  
Volkov, as modified, and Makkar are combinable because they are directed to data storage (Volkov col. 2, lines 35-40, Makkar col. 2, lines 30-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Volkov, to incorporate the above limitations by Makkar with a reasonable expectation of success.  The suggestion/motivation for doing so would have been to allow a user of Volkov to move data without changing addressing (Makkar col. 2, lines 35-40).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Volkov in view of  Meiri, and further in view of Rao (US Pub. No. 2019/0332701 A1).
As to claim 10, Volkov does not expressly teach wherein the processor is further configured to execute the computer-readable instructions to retain one or more indices of the LSM tree-based metadata index for a pre-determined time period in accordance with a journal retention policy of the storage system
However, Rao teaches wherein the processor is further configured to execute the computer-readable instructions to retain one or more indices of the LSM tree-based metadata index for a pre-determined time period in accordance with a journal retention policy of the storage system ([0032] teaches "The event log module 210 manages incoming events or event records from the network devices 120A-B. In implementations receiving events, a corresponding event record is generated from event data. Event records can be sent to the online event database 112 as is, along with an indication of a corresponding retention policy, as determined by a type of event. In other embodiments, event records are aggregated into a single file and compressed. An index can be associated with the file to provide characteristics of the event records within, such as which retention policy applies or duration of storage."  This teaches that incoming log events are aggregated and compressed and held in accordance with a duration of storage.  The event records are indexed, which is interpreted as being the compressed file.
Volkov, as modified, and Rao are combinable because they are directed to data storage (Volkov col. 2, lines 35-40, Rao [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Volkov, to incorporate the above limitations by Rao with a reasonable expectation of success.  The suggestion/motivation for doing so would have been to allow a user of Volkov to selectively purge to conserve resources (Rao [0023]).

Claim 12, 13, 15 is rejected under 35 U.S.C. 103 as being unpatentable over Volkov in view of Kulkarni (US 10,216,432 B1), and further in view of Solis (US Pub. No. 2017/0270134  A1).
As to claim 12, Volkov teaches a storage system having a space efficient change journal, the storage system comprising: 
a storage site configured to store a plurality of files (col. 20, lines 48-50 teaches "computing device(s) performing the distributed storage of the data file on the physical disk," which teaches a storage site that is configured to store a plurality of files.) wherein the storage site comprises: 
a metadata repository configured to store metadata associated with each of the plurality of files received from the application (Volkov at col. 8, lines 5-10 teaches "the metadata servers (e.g., metadata server 30) are configured to store file metadata that includes where and in which format the data is stored."  This teaches that the metadata server ("metadata repository") stores the file metadata, so the metadata is associated with the files.):
an indexing module configured to organize the stored metadata using a log structure merge (LSM) tree to generate a LSM tree based metadata index (col. 16, lines 15-20 teaches "LSM tree structure 300 is a hierarchically organized index," and col. 16, lines 58-60 teaches "metadata (e.g. display table) is saved as a B-tree (multi-level index tree)."  ;
a change journal having one or more indices of the LSM tree-based metadata index (col. 16, lines 45-50 teaches "LSM tree implemented for the mapping structure 105 according to an exemplary aspect. First, referring to FIG. 7A, a commit log (e.g., journal 306) can be provided to receive recent updates as described above. Moreover, the LSM tree can be provided as a hierarchical set of B-trees (e.g., B-trees L0, L1, and L2) updated on log rotation, for example. In general, an LSM tree is a way to efficiently store metadata"  This teaches that the LSM Tree is stored as B-trees.  These trees are interpreted as being a part of the commit log as shown in FIG. 7A.  Further, Volkov col. 16, lines 15-20 teaches "B-trees (e.g., trees 302 to 305) of the LSM tree structure 300 is a hierarchically organized index.").
Volkov does not expressly teach files received from an application in accordance with a backup schedule of the application, a single instance store data repository to store data blocks associated with each of the plurality of the files in a de-duplicated form.
However, Kulkarni teaches files received from an application in accordance with a backup schedule of the application (col. 6, lines 5-15 teaches "For example, at a scheduled or on-demand backup request, the backup application server program calls or instructs the backup application client program to prepare for a backup. A stream is established between the client and backup storage appliance. The stream may be referred to as a backup stream, savestream, or saveset stream. A saveset refers to a unit of data that is backed up. A saveset may include one or more files, file systems, or both on a single client."  This teaches a backup application backs up a saveset, which can include files, according to a scheduled backup request.
Volkov and Kulkarni are combinable because they are directed to data storage (Volkov col. 2, lines 35-40, Kulkarni col. 4, lines 5-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Volkov, to incorporate the above limitations by Kulkarni with a reasonable expectation of success.  The suggestion/motivation for doing so would have been to browse a re-creation of the client's file system as it existed at a specified point in times (Kulkarni col. 6, lines 20-25).
Volkov, as modified, does not expressly teach a single instance store data repository to store data blocks associated with each of the plurality of the files in a de-duplicated form.
However, Solis teaches a single instance store data repository to store data blocks associated with each of the plurality of the files in a de-duplicated form ([0009] teaches "One embodiment provides a storage system that facilitates deduping data segments that repeat in a data block (e.g., a file) when generating a Manifest hierarchy for the data block. During operation, the system can select a partitioning function that identifies a pattern that is expected to occur a predetermined number of times within the data block. The system can use the partitioning function to process a plurality of segments of the data block to identify the chunk boundaries. The system generates a chunk for each portion of the data block between two consecutive chunk boundaries, and generates a Manifest that includes a Content Object Hash (COH) value for each partitioned chunk. The system can store the Manifest and the unique partitioned chunks in a storage repository, such that two partitioned chunks with a common COH value are stored once in the storage repository."
This teaches a storage repository to store chunks of files in deduplicated form, so that the chunks are only stored once.
Volkov, as modified, and Solis are combinable because they are directed to data storage (Volkov col. 2, lines 35-40, Solis [0009]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Volkov, to incorporate the above limitations by Solis with a reasonable expectation of success.  The suggestion/motivation for doing so would have been to allow a user of Volkov to not require additional processing steps (Solis [0082]).

As to claim 13, Volkov, as modified, teaches organize the indices of the LSM tree-based metadata index in a plurality of indexing layers, wherein the plurality of indexing layers comprises lower level and upper level indexing layers (col. 16, lines 1-5 teaches "When this low-level B-tree 305 reaches its threshold size, it is merged with a top-level B-tree (e.g., B-tree 304)."  This teaches that the B-tree is organized in to upper and lower levels.  Further, col. 16, lines 58-60 teaches "metadata (e.g. display table) is saved as a B-tree (multi-level index tree)."  This teaches that the B-trees are indexes.) ; and 
selectively merge indices of the lower level indexing layers to create corresponding indices of the upper level indexing layers in response to updates to metadata associated with each of the files (col. 15, line 64 to col. 16, line 10 teaches "first, in case of LSM tree—in journal 306 (i.e., commit log). Next, when the journal 306 is full, journal 306 can be deleted and data metadata from them can be inserted into a low-level B-tree (e.g., B-tree 305). When this low-level B-tree 305 reaches its threshold size, it is merged with a top-level B-tree (e.g., B-tree 304). Thus, for example, entries in B-tree 305 will be merged into B-tree 304, entries in B-tree 304 will be merged into B-tree 303, and so forth, until reaching the top-level tree 302."  This passage teaches an upper layer ("upper level") and lower layer ("lower level") layers.  The low-level B-tree holds metadata and once it reaches a threshold size ("in response to updates to metadata"), the upper and lower layer are merged.  
Further, col. 15, lines 60-62 teaches "when a user writes/updates data in a file (e.g., virtual file 103), the data stream 102 (203) is also updated as described above, and the metadata relating to the mapping of the offsets of this data is inserted into mapping structure."  This teaches that the metadata is associated with a file, in this case a virtual file.)

As to claim 15, Volkov, as modified, teaches wherein the indexing module is further configured to identify the one or more indices of the LSM tree-based metadata index for the change journal of the storage site (col. 15, lines 63-65 teaches "metadata relating to the mapping of the offsets of this data is inserted into mapping structure: first, in case of LSM tree -in journal 306 (i.e., commit log)."  This teaches that the LSM tree is a commit log, which is recognized as a change journal.  The insertion of the metadata teaches that the commit log comprises entries.).

As to claim 18, Volkov, as modified, teaches wherein the metadata associated with each of the plurality of files comprises a file name, a file path, timestamp, or combinations thereof  (col. 19, lines 5-10 teaches "the data storage module 12 can also update the metadata to indicate the locations of the encoded data stored in the physical disks." The metadata indicates the locations of the data, which is a file path.)


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Volkov in view of Kulkarni, and further in view of Solis, and further in view of Rutherglen.
As to Claim 14, Volkov does not expressly teach wherein the indexing module is further configured to identify one or more indices of the LSM tree-based metadata index as search indices for file search in the storage site.
However, Rutherglen teaches wherein the indexing module is further configured to identify one or more indices of the LSM tree-based metadata index as search indices for file search in the storage site ([0025] teaches "secondary index 200 associated with LSM database 100 can then be used to search by secondary key 210 to identify one or more relevant primary key 110 of the LSM database 100."  This teaches using a secondary index, and therefore identifying the index, to search the LSM database.  The secondary index is recognized as LSM tree-based metadata index because it is associated with the LSM database.  Further, the index comprises a plurality of keys as shown in FIG. 200, which are metadata.  The keys are used to search the LSM database.
Volkov, as modified, and Rutherglen are combinable because they are directed to data storage (Volkov col. 2, lines 35-40, Rutherglen [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Volkov, to incorporate the above limitations by Rutherglen with a reasonable expectation of success.  The suggestion/motivation for doing so would have been to allow a user of Volkov to increase indexing throughput (Rutherglen [0037]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Volkov in view of Solis, and further in view of Kulkarni, and further in view of Wang (US Pub. No. 2020/0201821 A1), referred to herein after as "Wang II".
As to claim 16,  Volkov teaches wherein the indexing module is further configured to identify one or more indices of the LSM tree-based metadata index to be garbage collected once the indices of lower level indexing layers are merged with corresponding indices of the higher level indexing layers (col. 16, lines 35-45 teaches "the metadata records from in the journal 306 are inserted into this smallest B-tree, which can then be merged with the next B-tree as described above. It should be appreciated that the merging can be performed by the metadata server 30 or storage module 112, for example, and is performed by effectively deleting both trees and writing a new tree that contains all information from initial B-trees. As a result, all metadata write operations are performed and tracked successively."  This teaches merging B-trees by deleting both trees and forming a new merged tree.  The B-trees are representative of the LSM tree-based metadata index.)
Volkov does not expressly teach identifying one or more indices to be garbage collected once the indices are merged.
However, Wang II teaches identifying one or more indices to be garbage collected once the indices are merged ([0063] teaches "index copies that have been merged into other index copies in the compacted set or are otherwise rendered unused may be flagged for garbage collection by the client".  Here, a merged index is garbage collected.)
Volkov, as modified, and Wang II are combinable because they are directed to data storage (Volkov col. 2, lines 35-40, Wang II [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Volkov, to incorporate the above limitations by Wang II with a reasonable expectation of success.  The suggestion/motivation for doing so would have been to allow a user of Volkov to generate updated versions of the catalog file copy (Wang II [0028]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Volkov in view of Kulkarni, and further in view of Solis, and further in view of Rao.
As to claim 17, Volkov does not expressly teach wherein the indexing module is further configured to retain one or more indices of the LSM tree-based metadata index for a pre-determined time period in accordance with a journal retention policy of the storage site. 
However, Rao teaches wherein the indexing module is further configured to retain one or more indices of the LSM tree-based metadata index for a pre-determined time period in accordance with a journal retention policy of the storage site ([0032] teaches "The event log module 210 manages incoming events or event records from the network devices 120A-B. In implementations receiving events, a corresponding event record is generated from event data. Event records can be sent to the online event database 112 as is, along with an indication of a corresponding retention policy, as determined by a type of event. In other embodiments, event records are aggregated into a single file and compressed. An index can be associated with the file to provide characteristics of the event records within, such as which retention policy applies or duration of storage."  This teaches that incoming log events are aggregated and compressed and held in accordance with a duration of storage.  The event records are indexed, which is interpreted as being the compressed file.
Volkov, as modified, and Rao are combinable because they are directed to data storage (Volkov col. 2, lines 35-40, Rao [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Volkov, to incorporate the above limitations by Rao with a reasonable expectation of success.  The suggestion/motivation for doing so would have been to allow a user of Volkov to selectively purge to conserve resources (Rao [0023]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Volkov in view of Chen (US Pub. No. 2017/0011090 A1).
As to claim 19, Volkov teaches a computer-implemented method for maintaining a change journal for a storage site, the method comprising:
accessing a (data) stored in a storage site, wherein each of the plurality of files comprises associated metadata (col. 8, lines 17-25 teaches "Thus, to access the data, the client device 10 is configured to further access metadata server 30, which sends information to the client device 10 and to the chunk server 20 indicating the real data location, where this location information can be sent as a structure called a “map”."  This teaches accessing data through the use of a metadata server to provide the map to the data location.  Accordingly, the data has associated metadata.  The data is stored in a chunk server ("storage site"). ;
organizing metadata associated with each of the plurality of files using a log structure merge (LSM) tree to generate a LSM tree based metadata index (col. 16, lines 15-20 teaches "LSM tree structure 300 is a hierarchically organized index," and col. 16, lines 58-60 teaches "metadata (e.g. display table) is saved as a B-tree (multi-level index tree).", wherein indices of the LSM tree based metadata index are placed in a plurality of indexing layers and wherein the plurality of indexing layers comprise lower level and upper level indexing layers (col. 16, lines 1-5 teaches "When this low-level B-tree 305 reaches its threshold size, it is merged with a top-level B-tree (e.g., B-tree 304)."  This teaches that the B-tree is organized in to upper and lower levels.  Further, col. 16, lines 58-60 teaches "metadata (e.g. display table) is saved as a B-tree (multi-level index tree)."  This teaches that the B-trees are indexes.);
selectively merging one or more indices of the lower level indexing layers to create corresponding indices of upper level indexing layers in response to updates to the metadata associated with each of the plurality of files, as a background activity, or combinations thereof  (col. 15, line 63 to col. 16, line 10 teaches "the metadata relating to the mapping of the offsets of this data is inserted into mapping structure: first, in case of LSM tree—in journal 306 (i.e., commit log). Next, when the journal 306 is full, journal 306 can be deleted and data metadata from them can be inserted into a low-level B-tree (e.g., B-tree 305). When this low-level B-tree 305 reaches its threshold size, it is merged with a top-level B-tree (e.g., B-tree 304). Thus, for example, entries in B-tree 305 will be merged into B-tree 304, entries in B-tree 304 will be merged into B-tree 303, and so forth, until reaching the top-level tree 302."  This passage teaches an upper layer ("upper level") and lower layer ("lower level") layers.  The low-level B-tree holds metadata and once it reaches a threshold size ("in response to updates to metadata"), the upper and lower layer are merged.  The inserting of the metadata to the structure (e.g. the update to the existing metadata of the mapping structure) is the background activity.
Further, Further, col. 15, lines 60-62 teaches "when a user writes/updates data in a file (e.g., virtual file 103), the data stream 102 (203) is also updated as described above, and the metadata relating to the mapping of the offsets of this data is inserted into mapping structure."  This teaches that the metadata is associated with a file, in this case a virtual file.); and
maintaining a change journal of the storage site using the indices of the LSM tree based metadata index (col. 15, lines 64-65 teaches "metadata relating to the mapping of the offsets of this data is inserted into mapping structure: first, in case of LSM tree -in journal 306 (i.e., commit log)."  This teaches that the LSM tree is a commit log, which is recognized as a change journal.  The insertion of the metadata teaches that the commit log comprises entries.  Inserting metadata related to mapping structure teaches maintaining the change journal based upon identified entries, because new entries are being inserted.).
Volkov does not expressly teach that the accessed data is of a file.  
However, Chen teaches accessed data is of a file ([0034] teaches "the file logically segmented into chunks, peer 0 accesses chunks.")
Volkov, as modified, and Chen are combinable because they are directed to data storage (Volkov col. 2, lines 35-40, Chen [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Volkov, to incorporate the above limitations by Chen with a reasonable expectation of success.  The suggestion/motivation for doing so would have been to allow a user of Volkov to take advantage of multiple computing devices (Chen [0033]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Volkov in view of Chen, and further in view of Rutherglen, and further in view of Wang II, and further in view of Rao.
As to claim 20, Volkov teaches identifying one or more indices of the LSM tree based metadata index corresponding to the change journal of the storage site (Volkov at col. 15, line 63-65 teaches "metadata relating to the mapping of the offsets of this data is inserted into mapping structure: first, in case of LSM tree -in journal 306 (i.e., commit log)."  This teaches that the LSM tree is a commit log, which is recognized as a change journal.  The insertion of the metadata teaches that the commit log comprises entries.);
identifying one or more indices of the LSM tree-based metadata index … (for merging) to create corresponding indices of the higher level indexing layers (col. 16, lines 35-45 teaches teaches "the metadata records from in the journal 306 are inserted into this smallest B-tree, which can then be merged with the next B-tree as described above. It should be appreciated that the merging can be performed by the metadata server 30 or storage module 112, for example, and is performed by effectively deleting both trees and writing a new tree that contains all information from initial B-trees. As a result, all metadata write operations are performed and tracked successively."  This teaches merging B-trees by deleting both trees and forming a new merged tree.  The B-trees are representative of the LSM tree-based metadata index.)
tracking changes in the storage site using the change journal (Volkov at col. 15, line 63-65 teaches "metadata relating to the mapping of the offsets of this data is inserted into mapping structure: first, in case of LSM tree—in journal 306.  This teaches inserting metadata relating to the mapping of the offsets of data into a mapping structure, the journal.  So changes are tracked.
Volkov, as modified, does not expressly teach identifying one or more indices of the LSM tree based metadata index as search indices for file search in the storage site;
identifying one or more indices to be garbage collected once the indices are merged;
performing a file search operation of the storage site using the search indices and retaining one or more indices based upon change journal retention policy of the storage site.
However, Rutherglen teaches 
 identifying one or more indices of the LSM tree based metadata index as search indices for file search in the storage site  (Rutherglen at [0025] teaches "secondary index 200 associated with LSM database 100 can then be used to search by secondary key 210 to identify one or more relevant primary key 110 of the LSM database 100."  This teaches using a secondary index, and therefore identifying the index, to search the LSM database.  The secondary index is recognized as LSM tree-based metadata index because it is associated with the LSM database.  Further, the index comprises a plurality of keys as shown in FIG. 200, which are metadata.  The keys are used to search the LSM database.);
performing a file search operation of the storage site using the search indices (Rutherglen at [0025] teaches " secondary index 200 associated with LSM database 100 can then be used to search by secondary key 210 to identify one or more relevant primary key 110 of the LSM database 100."  This teaches using a secondary index, and therefore identifying the index, to search the LSM database.  The secondary index is recognized as LSM tree-based metadata index because it is associated with the LSM database.  Further, the index comprises a plurality of keys as shown in FIG. 200, which are metadata.  The keys are used to search the LSM database.)
Volkov, as modified, and Rutherglen are combinable because they are directed to data storage (Volkov col. 2, lines 35-40, Rutherglen [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Volkov, to incorporate the above limitations by Rutherglen with a reasonable expectation of success.  The suggestion/motivation for doing so would have been to allow a user of Volkov to increase indexing throughput (Rutherglen [0037]).

Volkov, as modified, does not expressly teach
identifying one or more indices to be garbage collected once the indices are merged;
and retaining one or more indices based upon change journal retention policy of the storage site.
However, Wang II teaches identifying one or more indices to be garbage collected once the indices are merged ([0063] teaches "index copies that have been merged into other index copies in the compacted set or are otherwise rendered unused may be flagged for garbage collection by the client".  Here, a merged index is garbage collected.)
Volkov, as modified, does not expressly teach retaining one or more indices based upon change journal retention policy of the storage site
However, Rao teaches retaining one or more indices based upon change journal retention policy of the storage site (Rao [0032] teaches "The event log module 210 manages incoming events or event records from the network devices 120A-B. In implementations receiving events, a corresponding event record is generated from event data. Event records can be sent to the online event database 112 as is, along with an indication of a corresponding retention policy, as determined by a type of event. In other embodiments, event records are aggregated into a single file and compressed. An index can be associated with the file to provide characteristics of the event records within, such as which retention policy applies or duration of storage."  This teaches that incoming log events are aggregated and compressed and held in accordance with a duration of storage.  The event records are indexed, which is interpreted as being the compressed file.
Volkov, as modified, and Rao are combinable because they are directed to data storage (Volkov col. 2, lines 35-40, Rao [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Volkov, to incorporate the above limitations by Rao with a reasonable expectation of success.  The suggestion/motivation for doing so would have been to allow a user of Volkov to selectively purge to conserve resources (Rao [0023]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M NAFZIGER whose telephone number is (469)295-9196. The examiner can normally be reached Monday - Friday, 8am - 5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID M NAFZIGER/            Examiner, Art Unit 2169                                                                                                                                                                                            

/USMAAN SAEED/            Supervisory Patent Examiner, Art Unit 2169